Citation Nr: 0003882	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  95-09 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for entitlement to service connection for bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
April 1972.

This appeal arises from the veteran's October 1994 notice of 
disagreement (NOD) to the RO's denial of service connection 
for bilateral knee disability.

The Board of Veterans' Appeals (Board) notes that the 
veteran's name appears on his DD 214 without a middle 
initial, and the veteran did not use a middle initial until 
his August 1994 request to reopen his claim.  At that time, 
and thereafter, he has shown a middle initial of G.  

It was noted in February 1997 that the there was no VA Form 9 
from the veteran in file; however, further development of the 
record indicates that the assignment of a docket number can 
be fairly construed as evidence that the Board did receive 
the veteran's VAF 9 or equivalent.  Although the veteran's 
original VAF 9 is not of record, he did provide testimony 
before a member of the Board sitting at Washington D. C., in 
June 1999, and expressed his arguments and contentions in 
regard to his claim.  

It was noted in the June 1999 hearing that while the RO 
treated the bilateral knee disability claim on the merits, 
there was a final July 1972 RO determination on the knees, 
and that the question of new and material evidence is 
jurisdictional and would have to be addressed by the Board, 
Transcript (T) pp. 2 and 3.


FINDINGS OF FACT

1.  The RO's July 1972 denial of service connection for knee 
disability was not appealed, and is a final determination.

2.  The evidence received since July 1972 RO decision 
includes numerous clinical records not previously considered 
which bear directly and substantially on the specific matter 
under consideration regarding the issue of service connection 
for a bilateral knee disorder and must be considered in order 
to fairly decide the veteran's claim.  

3.  The December 1999 opinion by Dr. Fisher is sufficient to 
make the veterans claim plausible.


CONCLUSIONS OF LAW

1.  The July 1972 decision denying service connection for 
bilateral knee disability is final.  38 U.S.C.A. §§ 4005 
(West 1982) (now 38 U.S.C.A. § 7105 (West 1991 & Supp. 
1999)); 38 U.S.C.A. §§ 1110, 5107, 5108, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 19.193 (1982) (now 38 C.F.R. 
§ 20.1103 (1999).

2.  New and material evidence has been submitted to reopen 
the claim of service connection for bilateral knee 
disability.  38 U.S.C.A. §§ 5107(a), 5108 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran has presented a claim of service connection 
for bilateral knee disability that is plausible and capable 
of substantiation.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In regard to the question of "new and material evidence," 
the Court of Appeals for the Federal Circuit in Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998) indicated that 
evidence maybe considered new and material if it contributes 
"to a more complete picture of the circumstance surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  

Following Hodge, the U.S. Court of Appeals for Veterans 
Claims (Court), in Elkins v. West, 12 Vet. App. 209 (1999), 
announced a three-step analysis to apply in determining 
whether to reopen previously and finally denied claims.  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
is the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107 has been 
fulfilled.  

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted and prohibited is such evidence is 
not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also Winters v. 
Brown, 12 Vet. App. At 206.  In addressing whether new and 
material evidence has been submitted, the Board must review 
the evidence before VA at the time of the prior decision, 
identify any additional evidence now before VA, and determine 
whether that additional evidence is both new and material.  
If so then the claim will be reopened.  If not, that is where 
the analysis must end as the Board lacks jurisdiction to 
further review the claim.  See Barnett, at 83 F.3d at 1383-
84.  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Since the Board decision in July 1972, multiple private 
medical records have been submitted showing bilateral knee 
disability.  This evidence is new in that it has not been 
previously considered in connection with this claim.  The 
RO's decision in July 1972, denied service connection for 
knee disability on the basis that no knee disability was 
shown on separation examination, and the VA examination in 
June 1972 showed no knee disability.  The additional evidence 
both contains a diagnosis of a knee disability, and a medical 
opinion linking that disability to service.  Since this new 
evidence is sufficient to create "a more complete picture of 
the circumstance" surrounding the origins of the disability, 
and must be considered to fairly decide the merits of the 
claim, under Hodge it is new and material.  In view of the 
foregoing, the Board will review the claim de novo.  

Factual Background

The veteran's induction examination in July 1969 noted no 
deformity of the left knee, and good range of motion on 
clinical evaluation.  On the veteran's contemporaneously 
prepared Report of Medical History, he acknowledged having or 
having had, "trick" or locked knee.  In the physician's 
summary on that form, it was recorded "injury to left knee-
gives out.  Not incapacitating, not presently under Dr. 
care."  In early March 1971, service medical records reflect 
that the veteran wanted his "old profile [word 
indecipherable, may be "resumed" or possibly 
"reviewed"]".  Later in March he complained of a cold and 
"knees hurt for 1 yr."  He was to wait for an orthopedic 
appointment.  In mid March his complaints suggested "knee is 
weak."  He complained of sore knees in early April, and a 
dispensary record the following day reported chondromalacia, 
and that he failed to keep an orthopedic appointment.  A 
report of an orthopedics appointment dated in late April 1971 
reflected the referral was for complaint of knee pain with 
mild questionable chondromalacia.  Clinically, it was 
reported that both knees were checked out and found to be 
normal except for considerable tenderness of both patellas to 
palpation or quadriceps compaction.  There was no effusion, 
range of motion was good, and x-rays were WNL (within normal 
limits).  The impression was mild bilateral chondromalacia.  
Exercises and aspirin were prescribed.  

In May 1971 the veteran complained of sore knees.  Later in 
May it was noted that the veteran had been playing 
basketball.  An October 1971 orthopedic clinic record noted 
that the veteran was checked and found to have crepitation in 
both patellas with some tenderness.  Knee range of motion was 
normal and there was no joint effusion.  X-rays were reviewed 
and found to have some lateral displacement of the patella.  
A November 1971 clinic record showed the veteran was checked 
and found to have mild bilateral chondromalacia.  The 
unanimous advice was to start him on quadriceps exercises 
again.  He was to return to the orthopedic clinic only if 
there were objective findings such as joint effusion.  The 
March 1972 separation examination showed no abnormal 
findings, or complaints, for the knees.  

The veteran filed VA form 21-526e in May 1972, claim for 
compensation benefits, identifying disabilities, including 
his knees.  The VA examination in June 1972 noted complaints 
of aching, weakness and popping of the knees.  The veteran's 
carriage, posture, and gait were normal.  Examination of the 
knees showed normal contour and tone of quadriceps, no joint 
swelling or excessive mobility, and no point tenderness.  He 
could squat easily.  X-ray studies of both knees showed them 
to be normal.  The pertinent diagnosis was history of weak 
knees.

By rating action in July 1972, service connection was denied 
for weak knees, on the basis they were not found on last 
examination.  

In October 1972 the veteran requested that his claim be 
transferred to Los Angeles, California.  He filed VA Form 21-
526 in January 1973, and noted treatment by Dr. Williams in 
Michigan, from April to September 1972.  Reference was made 
to treatment at Fort Ord, in June 1970.  He indicated that 
his knees were aggravated in service.

The veteran filed to reopen his claim for service connection 
for bilateral knee disability in August 1994.  Received in 
September 1993 were copies of records of examination of the 
left knee in August 1993, and left knee surgery in August 
1993.  The veteran stated that he had a long history of 
intermittent problems with his knees.  He had played sports 
in the past and also had previous injuries to the knees while 
he was in the military.  He was employed as a postal worker 
and had increasing difficulty ambulating because of pain.  
The diagnoses were probable tear of the medial and lateral 
menisci of the left knee; chronic synovitis of the left knee; 
and chondromalacial changes on inferior aspect of the patella 
with spurs on the inferior pole of the patella and 
chondromalacial changes of the articular surface of the 
lateral femoral condyle with multiple loose bodies in the 
joint.  Another August 1993 report notes old injury or 
injuries to the knees in service and no new injuries.  The 
surgery in August 1993 was arthroscopy with partial lateral 
meniscectomy, synovectomy, removal of loose bodies, and 
chondroplasty with burring of the left knee.  

A copy of a private medical record, dated in February 1994 
shows a tear of the lateral meniscus of the right knee and 
chronic synovitis of the right knee, with arthroscopy and 
partial lateral meniscectomy of the right knee, and 
synovectomy of the right knee.  It was noted that there was 
no chondromalacia change on the patella or femur.  

The veteran, in a statement dated in August 1994, reported 
that the pre-service reference to left knee injury was from a 
physical prior to entering service, and that in June 1970, 
after a week of basic training he was having problems with 
his knees, to include a profile prohibiting most training 
activities.  He stated that in October 1970 he was placed on 
crutches for 3 months.  He noted that he was born with flat 
feet, and that running with flat feet jarred his knees and 
hip that made his knees tender.  He also stated that after 
"my service I have a slew of knee records from 1972 through 
1978."  He stated that he was on a cane for 3 years and he 
could not do sports as they caused too much pain.  

The veteran, in hearing testimony in June 1999, reported that 
prior to being drafted, he had some weakness of the knees, 
and one knee injury.  He played sports, and was able to enjoy 
all activities without any pain "or severe injuries toward 
tendinitis."  The pre-service injury was a bruise to the 
left knee.  He saw a doctor, x-rays were taken, and there was 
some fluid and he was told the knee was okay.  It was a 
simple bruise that went away, T. pp. 3 and 4.  In service, 
after a month of he started having knee problems, and going 
to sick call for tendinitis.  He was prescribed crutches to 
take the weight off his knees, and he had problems with his 
knees all the time in service, T. pp. 5-8.  After service he 
went to doctors and was told not to run, jump or twist his 
knees, so he stopped doing sports.  He was 22 when he was 
told this, and from age 22 to about 28 he "walked with a 
cane, practically."  There was progress of the problem, 
resulting in the surgery in 1993, T. p. 9.  The veteran asked 
for an extra 60 days so he could get an opinion from Dr. 
Kiplinger about aggravation of his knees in service, T. p. 
10.  The veteran was also advised to try to contact private 
physicians that treated him after service in Michigan and Los 
Angeles, T. pp. 12-15.  The veteran stated that he used 
crutches for over a month in AIT (advanced infantry training) 
and after the AIT crutches, he carried a cane "throughout 
the remainder of time of my service," T. p. 18.  

The veteran's representative, in August 1999, submitted 
additional records in support of the veteran's claim, and 
requested an additional 60 days extension to submit 
additional evidence, due to financial difficulties.  The 
records submitted included a letter from the veteran to Dr. 
Kiplinger, in which the veteran noted that records from 
Michigan had been destroyed.  The other documents were 
clinical records from 1993 and 1994, concerning the veteran's 
knees and surgery.  These records were essentially 
duplicative or redundant of records already in file.

In October 1999, the veteran requested another 60 days, to 
December 17, 1999, to submit additional evidence.  This 
request was granted in November 1999, giving the veteran 
until December 17, 1999

Received December 22, 199, was a copy of a letter from D. 
Fisher, M. D., to the VA, dated December 16, 1999.  Dr. 
Fisher reported that the veteran was evaluated November 10, 
1999, with complaints of bilateral knee pain.  The veteran 
gave a history dating back to his military service.  He 
stated that during this time he sustained injuries to both 
knees that were treated in hospital and by physician.  
Following service "he commenced having pain again both knees 
in the early 1990's, when he underwent bilateral knee 
arthroscopy procedures."  Reference was made to the 
operative reports, and that the veteran stated that he had 
improved following these procedures, but continued to have 
pain that had progressively worsened.  

Dr. Fisher reported reviewing the veteran's military records, 
dating from March 1971 through November 1971.  There were 
multiple references to the veteran's "knee pain, recurrent 
swelling and limited function."  It was diagnosed on a 
number of occasions that he did have chondromalacia of the 
patella.  It was Dr. Fisher's professional opinion that the 
veteran's knees appear to have been deteriorating over a 
number of years, and his military medical records depict this 
by frequent complaints of pain and numerous evaluations at 
sick call for bilateral knee pain.  "[H]e recalls no other 
time prior to his military career where these problems 
occurred or persisted."  Dr. Fisher believed that the 
veteran's current medical condition was significantly beyond 
the normal progression of degenerative changes in both knees 
for a 49 year old man.  Dr. Fisher believed "that there was 
a contributing factor dating back to the military service 
which would be indicated by the number of medial (sic) 
records which I have reviewed and mentioned above."


Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.

In this case the veteran meets the first 2 elements of a 
well-grounded claim.  There is medical evidence of current 
bilateral knee disability, and there is evidence of 
occurrence of knee problems in service.  The next question is 
whether there is any competent evidence of nexus between the 
in-service knee problems and the current bilateral knee 
disability.  The only medical evidence the veteran the 
veteran has in support of a relationship between the knee 
problems in service and the post-service disabilities 
requiring surgery, is the December 16, 1999, opinion by Dr. 
Fisher.  Dr. Fisher reported reviewing the veteran's service 
medical records for 1971, and opined that the veteran's knees 
appear to have been deteriorating over a number of years, and 
his military medical records depict this by frequent 
complaints of pain and numerous evaluations at sick call for 
bilateral knee pain.  Dr. Fisher believed that the veteran's 
current medical condition was significantly beyond the normal 
progression of degenerative changes in both knees for a 49 
year old man, and he believed "that there was a contributing 
factor dating back to the military service which would be 
indicated by the number of medial (sic) records which I have 
reviewed and mentioned above."  While the opinion is less 
than a model of clarity, it appears to contain a statement 
indicating a nexus between the current bilateral knee 
disability and the veteran's knee problems in service.  As 
such this opinion makes the veteran's claim plausible, and 
thus well grounded.

Now that it is determined that the veteran's claim is well-
grounded, the VA has a duty to assist by obtaining or 
attempting to obtain all relevant evidence, as mandated by 38 
U.S.C.A. § 5107(a).  


ORDER

New and material evidence having been presented in support of 
the claim of service connection for a bilateral knee 
disorder, the claim is reopened.

The reopened claim for service connection for a bilateral 
knee disorder is well grounded, and the duty to assist by 
obtaining or attempting to obtain all relevant evidence is 
required


REMAND

There are a number of aspects concerning the current record 
that mandate further development.  

The veteran reported treatment in a hospital in service to 
Dr. Fisher.  It is not clear whether he was referring to 
treatment on an inpatient or outpatient basis.  This needs to 
be clarified, and if the veteran reports inpatient care, a 
further request for service medical records is warranted.  

In October 1972, the veteran reported medical treatment by a 
Dr. Williams in Michigan from April to September 1972.  In 
August 1994, the veteran reported he had a "slew" of 
records pertaining to his knee from 1972 to 1974.  Statements 
of medical history recorded in 1993 appear to indicate an 
account of a continuity of symptoms post service, and the 
veteran has testified to this effect.  It is unclear as to 
when the veteran first started seeing Dr. Kiplinger in regard 
to his knees.  On the other hand, Dr. Fisher's report appears 
to indicate knee symptoms first recurred post service in the 
1990's.  Accordingly, it is obvious that that clinical 
records covering the interval between separation from service 
in 1972 and the first documented post service car in 1993 
would be highly relevant.  The veteran reports such evidence 
exists.  Medical evidence from his post service employment 
would also be relevant.

Dr. Fisher noted that he reviewed service medical records 
from March to November 1971.  He did not report that he 
reviewed the induction examination in July 1969, or the March 
1972 separation examination that was absent any complaints or 
medical findings for the knees.  Dr. Fisher also did not 
refer to the June 1972 VA examination that showed no knee 
abnormality.  Dr. Fisher stated that the veteran's service 
medical records showed recurrent swelling and limited 
function of the knees.  As described above, the veteran's 
service medical records on file with the VA do not reflect 
objective findings of swelling, effusion, limited motion, or 
description of any limited function.  They do document 
tenderness and, at times, crepitation.  The induction 
examination recorded a history of knee injury, and a report 
of a history of a trick or locked knee, also described as 
giving out of the knee.  Statements of medical history 
recorded in March 1971 indicate the presence of knee pain for 
a year, which would place the onset of the symptom prior to 
the date the veteran entered active duty.  Dr. Fisher 
expressed the opinion that there was abnormal progression of 
degenerative changes in both knees for a 49 year old man, and 
that there was a "contributing factor" dating back to the 
military service.  The Board finds that Dr. Fisher's opinion 
appears to be founded on an incomplete, and in some respects 
inaccurate premise.  His ultimate opinion is also ambiguous 
as to the causal relationship between service a current knee 
disability.  Accordingly, the Board finds that further 
development of medical evidence in this area is also 
required.

In order to fulfill its statutory duty to assist the veteran 
and adequately develop his claim, the Board believes that 
further development, as specified below, is required.  See 38 
U.S.C.A. § 5107(a).  Accordingly, the case is remanded to the 
RO for the following actions.

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  The appellant has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  The veteran specifically should 
submit the "slew of knee records from 
1972 through 1978," he described in 
August 1994.  He should also identify by 
name and address any other medical 
provider who treated him for his knees 
between separation from service and his 
knee surgery in 1993, to include Dr. 
Williams of Michigan who reportedly 
treated him from April to September 1972.   
He should provide any necessary 
authorization required to obtain such 
records.  The RO should follow customary 
adjudication procedures to attempt to 
obtain such records. 

3.  The RO, with any necessary 
authorization from the veteran, should 
contact Dr. Kiplinger, and request all 
medical records for the veteran prior to 
1993.  If the veteran was seen on 
referral from another physician, that 
physician should also be contacted for 
medical records concerning the veteran's 
knees.  All leads should be followed to 
their logical conclusion.

4.  The RO should contact the veteran and 
ask that he provide his unit of 
assignment and the name(s) of any 
hospitals where he was treated, with 
specific dates of treatment, for the 
period June 1970 to April 1972.  It is 
particularly important for the veteran to 
clarify whether he received inpatient or 
outpatient care at a hospital, and if so, 
the dates and locations of any inpatient 
hospital care for his knees.   The RO 
should then review any response from the 
veteran.  If it suggests the existence of 
any additional service medical records, 
the RO should request the record 
custodians to make one more try to secure 
service medical records.  If this request 
fails to produce such claimed records, 
the RO should follow governing 
adjudicatory procedures to follow up on 
such a report from the record custodians 
and then notify the veteran of the 
results of the search, the method by 
which service medical records are stored 
and why the search undertaken was 
reasonably calculated to obtain such 
records. 

5.  The RO, with the help of the veteran, 
should contact the U.S. Postal Service in 
regard to any medical records they might 
have for the veteran, to include any 
examination for employment, documentation 
of sick leave for knee disability, or any 
medical records related to termination of 
employment.  

6.  Following the above development 
action, but not contingent upon whether 
that action produces further records, the 
RO should have the veteran's claims file 
reviewed by an appropriate physician in 
order to secure an opinion as to the 
degree of medical probability that any 
current knee disability is causally 
related to the veteran's period of active 
service.   In this context, the physician 
should address whether the chondromalacia 
diagnosed in 1971 was a chronic 
disability at that time or is related to 
a current disability, as well as whether 
the evidence demonstrated obviously and 
manifestly that any chondromalacia in 
service pre-existed service.   If the 
physician concludes that the evidence 
demonstrated that chondromalacia noted in 
service in 1971 obviously and manifestly 
pre-existed service, he should also 
indicate whether the condition was 
aggravated in service beyond normal 
progression, if any, in view of all the 
evidence of record pertaining to the 
disability before, during and after 
service.  The rationale for the opinions 
should be stated.  If such an opinion can 
not be provided without resort to 
speculation, the examiner should so note.  

7.  Following the above, the RO should 
contact the veteran to secure his 
permission to contact Dr. Fisher, and 
provide him with copies of all of the 
veteran's service medical records, as 
well as the VA examination in June 1972, 
and any records secured based on the 
inquiries above.  Dr. Fisher should then 
report whether the additional medical 
records would warrant any change his 
December 1999 opinion, and if so, how.  
Dr. Fisher should also be requested to 
provide clarification of what he meant by 
the phrase "contributing factor" in 
describing the relationship between 
military service and the current knee 
disability. 

The Court has made it clear that the 
"duty to assist" is not a one way 
street, and that the claimant can not 
stand idle when the duty is invoked by 
failing to provide important information 
or otherwise failing to cooperate.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991) 
(aff'd on reconsideration, 1 Vet. App. 
460 (1991); Olson v. Principi, 3 Vet. 
App. 480, 483 (1992)

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 


